Title: To James Madison from Israel Whelen, 10 May 1802 (Abstract)
From: Whelen, Israel
To: Madison, James


10 May 1802, Philadelphia. Encloses invoice of articles refused at Algiers and brought back by Captain Shaw on the George Washington. “Captn. Shaw understood the reason assigned was, that it was a considerable time since they had been ordered and that they were not wanted at present: probably Mr. OBrien has written to you on the subject and explained it.” Has checked the orders he received to procure the cargo for the first voyage of the George Washington to Algiers in 1800 and found that the list of articles required is dated 2 Apr. 1799, before his appointment as purveyor; he received the list in late June or early July 1800. “In the list of Articles which I understood were for the Bacri’s, there are references to samples No 1 @ 5 inclusive, to the amount of $10.000; I was refered to Messrs. Gillaspy and Strong for an explanation, they having been desired to procure them; all that could be obtained was only to amount of $1307:52, before the sailing of the Vessel; those now returned were procured by them afterwards, to go by the next vessel agreeably to directions from Mr. Marshall.… I am informed they are articles not easily injured, but that the demand for them is very small, and that they are greatly fallen in price, but it may be of no service to keep them on hand; will you be pleased to direct what shall be done with them.”
 

   
   RC and enclosure (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p. Enclosure is an “Invoice of sundries shipp’d on Account of the United States on board the Ship George Washington,” 14 July 1801 (1 p.), which composed part of the inventory shipped in 1801 (see Whelen to JM, 14 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:412–13 and nn.). The articles listed were gum benzoin and other chemical products.



   
   O’Brien informed JM he was returning goods the purveyor had sent by mistake (O’Brien to JM, 25 Nov. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:272).



   
   In a letter of 14 May 1802 Daniel Brent replied that JM wished Whelen to sell the articles in question “on the best terms that can be obtained” (DNA: RG 45, Subject File).


